Citation Nr: 0706702	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected interstitial fibrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).

A motion to advance this case on the Board's docket was 
received by the Board in December 2006, and granted in 
February 2007, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's service-connected interstitial fibrosis is 
manifested by force vital capacity test results of 80 percent 
or greater of predicted, and diffusion capacity of carbon 
monoxide, short breath, test results of 80 percent or greater 
of predicted.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected interstitial fibrosis have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to a 
higher initial evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in November 2004 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in May 2005 and 
March 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, 
when an appeal is based on the assignment of an initial 
rating for a disability, following an initial award of 
service connection for this disability, the rule articulated 
in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Instead, the evaluation must be based on the 
overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id. 

Service connection for interstitial fibrosis with extensive 
pleural plaquing, secondary to asbestos exposure, was granted 
by a June 2005 rating decision, and a noncompensable 
evaluation assigned under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6833, effective October 19, 2004.  See 
38 C.F.R. § 4.97, Diagnostic Code 6833.  Diagnostic Code 6833 
assigns ratings based on the veteran's scores on the forced 
vital capacity (FVC) and diffusion capacity of carbon 
monoxide, short breath (DLCO (SB)) tests.  To that end, a 10 
percent evaluation is assigned for asbestosis with FVC of 75 
to 80 percent of the value predicted, or; DLCO (SB) of 66 to 
80 percent of the value predicted.  Id.  A 30 percent 
evaluation is warranted for FVC of 65 to 74 percent 
predicted, or; DLCO (SB) of 56 to 65 percent predicted.  Id.

A 60 percent evaluation requires FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  Id.  Finally, 
the maximum 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent predicted, or; 
DLCO (SB) of less than 40 percent predicted; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension; or a necessity for outpatient oxygen therapy.  
Id.  Where, as in this case, the Schedule does not provide a 
noncompensable evaluation for a diagnostic code, one shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31 (2006).

Three sets of pulmonary function tests are of record.  The 
first set of pulmonary function tests (PFTs) was conducted 
during the May 2005 VA examination, at which time the FVC was 
3.53, or 105.6 percent of expected, and the DLCO (SB) was 
21.70, or 86.1 percent of expected.  The second set of PFTs, 
conducted at the veteran's private physician's facility, 
showed an FVC of 2.775, or 71 percent of predicted; no DLCO 
(SB) was conducted.  Finally, the third set, conducted during 
the March 2006 VA examination, showed an FVC of 3.44, or 99 
percent of predicted, and a DLCO (SB) of 20.1, or 81 percent 
of predicted.

The weight of the evidence of record does not support an 
initial compensable evaluation for service-connected 
interstitial fibrosis.  The results from the VA examinations 
each found a FVC greater than 99 percent of predicted and a 
DLCO (SB) greater than 80 percent of predicted.  The PFTs 
conducted at the veteran's private physician's facility are 
inconsistent with these results, particularly considering 
they were conducted in the interim between the first and 
second VA examinations.  Additionally, the private PFT 
results were pre-bronchodilator, not post-bronchodilator as 
required for rating purposes.  Accordingly, the private PFT 
results carry less probative weight than the VA examination 
PFT results.  To that end, because the May 2005 and March 
2006 VA examination PFTs do not show FVC results of 80 
percent of predicted value or less, or DLCO (SB) results of 
80 percent of predicted or less, an initial compensable 
evaluation for service-connected interstitial fibrosis is not 
warranted.

Because the weight of the medical evidence of record does not 
show PFT results meriting a compensable evaluation, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for service-connected 
interstitial fibrosis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


